Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 17/119,610 filed 12/11/2020 and to information disclosure statement, IDS, filed 12/29/2020. 
Claims 1-12 are currently pending in this application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application KR10-2019-0169021 filed 12/17/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 12/11/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger et al. (U.S. PG Publication 2018/0026296)
Regarding claim 1 Kruger discloses a battery module (Kruger paragraph 0014) comprising battery cells (Kruger paragraph 0014), arranged along a longitudinal direction of the battery module with respective long side surfaces of adjacent ones of the battery cells facing each other (Kruger Fig. 5); and carrier assemblies 100 where each carrier assembly includes a battery cell (Kruger paragraph 0015) and stacked to make up a cell stack for a battery module 150 (Kruger Fig. 4, 5, paragraph 0037, 0044). In a particular embodiment Kruger discloses each carrier assembly has a foam sheet in front of the battery cell (Kruger paragraph 0016) and a thermally isolating sheet disposed in front of the foam sheet act as a heat barrier between adjacent carrier assemblies (Kruger paragraph 0017), considered equivalent to the heat-insulating partition walls interposed between the respective long side surfaces of the adjacent ones of the battery cells, wherein a heat-insulating partition wall of the heat-insulating partition walls comprises a heat-insulating sheet (Kruger paragraph 0017) and a frame 103 around an edge of the heat-insulating sheet (Kruger Fig. 4) , the heat-insulating sheet 125 having a plate shape (Kruger Fig. 1, paragraph 0045) and is made of ceramic sheet (Kruger paragraph 0017, 0045), which has pores, because the instant specification also recognizes that the heating insulating sheet may be made from ceramic paper and has high porosity (Instant specification  paragraph 0008, 0048). The heat-insulating sheet coupled between the respective long side surfaces of the adjacent ones of the battery cells (Kruger Fig. 4). 

    PNG
    media_image1.png
    545
    929
    media_image1.png
    Greyscale

Kruger Fig. 1

    PNG
    media_image2.png
    314
    635
    media_image2.png
    Greyscale

Kruger Fig. 4

Regarding claim 2 Kruger discloses the thermally insulating layer, equivalent to the heat-insulating sheet, is made of a ceramic (Kruger paragraph 0045). 
Regarding claim 5 the frame 103 may be made of a metal such as aluminum or copper (Kruger paragraph 0050); thus, can be made of a metal.
Regarding claim 7 Kruger discloses a frame 103, the frame comprises a first area towards the edge of the heat-insulating sheet 125, and an outer part extending from the first part to the outside, the outer part being thicker than the inner part (Kruger Fig. 1, 2).

    PNG
    media_image3.png
    545
    954
    media_image3.png
    Greyscale

Kruger Fig. 1
Regarding claim 8 Kruger discloses a thermally insulating layer 125 includes a first surface, a second surface opposite to the first surface (Kruger Fig. 1, 2, paragraph 0038) equivalent to the heat-insulating partition wall. The thermally insulating layer 125 forms a part with the frame 103, considered equivalent to the claimed recess area at the first surface or the second surface due to a protrusion of the second area of the frame, and accommodated there on the battery cell 110 (Kruger Fig. 2) equivalent to a partial area of one of the adjacent ones of the battery cells that is adjacent to one of the long side surfaces of the one of the adjacent ones of the battery cells is in the recess area.
Regarding claim 9 Kruger discloses the frame 103 comprises a protrusion protruding from the first area towards one of the adjacent ones of the battery cells, and wherein the protrusion is in contact with one of the long side surfaces of the one of the adjacent ones of the battery cells (Kruger Fig. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 4, and 6, rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. PG Publication 2018/0026296) in view of Lee et al. (U.S. PG Publication 2019/0020079)
The discussion of Kruger as applied to claim 1 and 2 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 3 Kruger is silent about the heat-insulating sheet further comprises aerogel or an oxide. Lee discloses a secondary battery module 100 including a plurality of battery cells 10 aligned in one direction (Lee paragraph 0007, 0010, 0025, 0026), and plurality of insulation sheets 20 between the plurality of battery cells 10 (Lee Fig. 1, 2. paragraph 0010, 0025, 0026). Lee discloses the insulating sheets include aerogel for blocking heat transfer between plurality of battery cells (Lee paragraph 0010). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the insulating sheet of Kruger by the teaching of Lee and included aerogel because according to Lee the aerogel sheets have excellent insulating performance between battery cells (Lee paragraph 0013). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claims 4 Lee discloses the insulation sheet include aerogel and a binder (Lee paragraph 0031), the binder is considered equivalent to the fiber to connect the aerogel.
Regarding Claim 6 Kruger discloses a heat spreader sheet placed between the heat insulating sheet and the foam sheet and the battery cells, and is silent about the heat insulating sheet is in contact with long side surface of the adjacent ones of the battery cells. Lee discloses the heat insulating sheet 20 is placed between adjacent battery cells 10 and is contact with respective long side surface of the adjacent ones of the battery cells (Lee Fig. 2, paragraph 0020) for blocking heat transfer between the battery cells (Lee paragraph 0029). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have placed the thermally insulating layer of Kruger in contact with the surfaces of the adjacent cells for effectively blocking heat transfer between the cells as taught by Lee (Lee paragraph 0029). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. PG Publication 2018/0026296) in view of Omura (U.S. PG Publication 20170194676) 
 
The discussion Kruger as applied to claim 1, 7 and 9 as presented above is fully incorporated here, and is relied upon for the limitation of the claim in this region. 
Regarding claim 10 Kruger is silent about the first surface of the heat-insulating partition wall is spaced from the one of the long side surfaces of the one of the adjacent ones of the battery cells to provide an air flow path. Kruger discloses that fins for air cooling method may be used (Kruger paragraph 0082), but is silent about a space between cells to provide an air flow path.  Omura discloses a battery module 100 including plurality of battery cells 11 stacked in one direction (Omura Fig. 2, paragraph 0011, 0033, 0035) and an insulation spacer 13 is disposed between adjacent battery cells (Omura Fig. 2, paragraph 0036). Omura discloses the insulation spacer 13 have grooves on its surface facing the battery cell 11 and gaps between battery cells 11 and insulation portion 13 is formed, and then battery cells 11 can be cooled by blowing wind through the gaps (Omura paragraph 0037); thus, the gaps are considered equivalent to an air flow path formed wherein the insulation spacer 13 is spaced from the one of the long side surfaces of the adjacent battery cells by the grooves. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery module of Kruger by the insulation spacer 13 of Omura and made the thermally isolating sheet of Kruger spaced from the battery cells so as to provide a coolant flow path such as air as taught by Omura (Omura Fig. 2, paragraph 0037). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. PG Publication 2018/0026296)

The discussion of Kruger as applied to claim 1 and 2 is fully incorporated here and is relied upon for the limitation of the claims.
Regarding Claim 11 and 12 Kruger discloses the heat-insulating sheet 125 having a plate shape (Kruger Fig. 1, paragraph 0045) and is made of ceramic sheet (Kruger paragraph 0017, 0045), considered equivalent to the ceramic paper. Kruger also discloses the use of foam in the thermally isolating sheet (Kruger paragraph 0017). Kruger is silent about the compression rate of the ceramic sheet being about 46.9% to about 83% in response to pressure of 1.5 kN applied thereon recited in claim 11 or the foam compression rate of the foam being about 7.9 to about 65.1% in response to a pressure of 1.5 kN applied thereon as recited in claim 12.  
Kruger discloses using a flexible heat spreader allows for some expansion and contraction due to temperature changes in cell (Kruger paragraph 0043) and compressible foam sheet in the heat isolating sheet (Kruger paragraph 0017). Therefore, it would have been obvious to a person of ordinary skill in the art to have also optimized through routine experimentation the compression rate of the insulating sheet and the foam so that it accommodates any expansion of the battery cells on charging and discharging as is known in art and as taught by Kruger (Kruger 0043) to achieve the desired compressibility of the insulating sheet and the foam (See MPEP 2144.05 II).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722